DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 2-19) and Species A (monolith) in the reply filed on 08/12/2021 is acknowledged.
Claims 20-22 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected monolithic polyimide-derived carbon aerogel composite formed of a nanoporous carbon material and a collector-less, binder-less, interconnected cathode material for a lithium-air/oxygen or zinc-air/oxygen battery, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/12/2021.

Claim Status
Claims 1, 3, 5, and 23 have been cancelled.
Claims 2, 4, 6-22, and 24-26 are currently pending.
Claim 22 has been amended.
Claims 10-22 and 24 are withdrawn.
Claims 25 and 26 have been added. 
Claims 2, 4, 6-19, and 25-26 have been examined on the merits in this office action.

Claim Objections
Claims 8 and 13-15 are objected to because of the following informalities:  
Claim 2, 4, 6-7, and 19 state “nanoporous carbon material”, however, claim 8 states “the nanoporous carbon cathode material”, claims 13-15 states “the carbon material”
The structures should have consistent names throughout the entire claims.  
Claim 20 is objected to because it is indicated as being currently amended, but not withdrawn as Applicant’s election in the reply filed on 08/12/2021 states. It should be written similar to claim 22: (Withdrawn, Currently Amended).  Please see MPEP 714 section (c) and 37 CFR 1.121 regarding the manner of making amendments.
Appropriate correction is required.

Claim Interpretation
The preamble of Claim 2 recites “A nanoporous carbon cathode for a lithium-air/oxygen or zinc- air/oxygen battery”.
The preamble of Claim 2 recites “A nanoporous carbon cathode for a lithium-air/oxygen or zinc- air/oxygen battery” but there is no lithium-air/oxygen or zinc- air/oxygen battery positively recited in the claims until claim 26.  Therefore, the claimed invention is interpreted as being directed to a nanoporous carbon structure, and all other language in the preamble (e.g. “cathode for a lithium-air/oxygen or zinc-air/oxygen battery”) is seen as intended use until claim 26.  Please see MPEP 2111.02 for more information on the effect of the preamble.

Claims 2, 4, 10, 13, and 15-19 use the term “about” in the context of a numerical range. 

Therefore, the limitation “about” is being interpreted as, in the context of a numerical value or range set forth, to mean +15% of the numerical

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 11-12, 14, 17-19, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Godbole et al (DE-102015207552-A1 using the machine translation from Espacenet provided) in view of Zou et al (Polymer/Carbon-Based Hybrid Aerogels: Preparation, Properties and Applications), further in view of Steiner, III et al (US 20190062517 A1, hereinafter referred to as Steiner ‘517).
Regarding claim 2, 6, 11-12, and 25-26, Godbole discloses a lithium-air/oxygen or zinc-air/oxygen battery, comprising an electrochemical cell (lithium-oxygen cell 100 in Fig. 3) comprising a nanoporous carbon cathode for a lithium-air/oxygen or zinc-air/oxygen battery (oxygen cathode 10 in Fig. 3, [0016]-[0018], [0063], as drawn to claim 25-26). 

Godbole discloses where pores accommodate formation of lithium peroxide particles, the pore structure is characterized by pores surrounding the lithium peroxide particles, and wherein the pores form interconnected structures around the lithium peroxide particles, characterized by a plurality of connection points between the lithium peroxide particles and pore walls of each pore in which the lithium peroxide particles are surrounded ([0007], “lithium peroxide (Li2O2)…can advantageously be enclosed in the internal porosity of the sponge-like framework structure and contacted in an electrically conductive manner” [0018], “lithium peroxide can advantageously already be enclosed by the framework structure” [0032], the connecting webs or the cell walls 11b of the framework structure 11 in Fig. 1 [0062], as drawn to claim 2 and 11-12).
However, Godbole does not disclose wherein the nanoporous carbon material has a pore structure comprising a fibrillar morphology, a Young modulus of at least about 0.2 GPa, and a density between about 0.10 g/cc and about 1.5 g/cc.
Zou teaches polymer aerogels including cellulose-based, resin-based, PI-based and their derived carbon aerogels exhibit diverse structures and properties, which widely broaden the application of aerogel based materials (p. 6807). Zou teaches carbon-aerogels with 3D porous architectures are excellent candidates for high performance electrode materials due to their high specific surface area and developed porosity, which provide continuous channels to facilitate ion transport by shortening diffusion pathways and ensuring excellent electrical contact (p. 6826, as drawn to claim 6). 

Zou teaches polymer aerogels and cellulose aerogels can both exhibit a fibrillary morphology (nanofibrillar network structure, p. 6812-6813), therefore one of ordinary skill in the art would recognize if either a polymer or cellulose-based aerogel was used as the organic aerogel that was carbonized to make the carbon aerogel, the carbon aerogel too would exhibit a fibrillary morphology.
Zou teaches the density of aerogel ranges from 1 g/cc (1000 kg/m3) to 0.001 g/cc (1 kg/m3), which overlaps the claimed range of a density between about 0.10 g/cc and about 1.5 g/cc, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05). Zou specifically teaches a carbon aerogel with a density of 0.3 g/cc, which anticipates the claimed range (“The subsequent carbon aerogels prepared by the carbonization of polybenzoxazine aerogels exhibited a microporous structure with pore diameters less than 2 nm, the density of 300 kg/ m3, and surface area of 384 m2/g respectively.” p. 6816).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Zou within the nanoporous carbon cathode of Godbole and used as the nanoporous carbon material of Godoble a carbon aerogel having a pore structure comprising a fibrillar morphology and a density between about 0.10 g/cc and about 1.5 g/cc as taught by Zou. This modification would be made because carbon-aerogels with 3D porous architectures are excellent candidates for high performance electrode materials 
However, modified Godbole still does not disclose wherein the nanoporous carbon material (carbon aerogel) has a Young modulus of at least about 0.2 GPa.
Steiner ‘517 teaches that aerogels are dry, nanoporous, nanostructured materials that exhibit a diverse array of extreme and valuable materials properties such as low density, ultralow thermal conductivity, high density-normalized strength and stiffness, and high specific internal surface area ([0035]). Steiner ‘517 teaches aerogels can have a Young’s Modulus (compressive modulus) greater than 100 MPa (0.1 GPa, [0110], [0113]). 
While Steiner ‘517 does not explicitly disclose a Young modulus of at least about 0.2 GPa, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP § 2144.05).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a nanoporous carbon material (carbon aerogel) with a Young’s modulus within the claimed range because it is known in the art that aerogels can have a Young’s Modulus within this range and one of ordinary skill in the art would reasonably expect this modification to lead to a successful nanoporous carbon cathode. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

claim 14 and 17-18, modified Godbole discloses all of the limitations of claim 2 as set forth above. 
Zou teaches drying methods have a great influence on the structure, surface area, porosity, and pore volume of aerogels and proper drying methods should be considered according to the practical requirements (p. 6811). Zou teaches different carbonization temperatures can affect macropore volume, mesopore volume, micropore volume, and surface area, and further teaches the surface area, pore volume, and pore size distribution of carbon aerogels are tunable in a wide spectrum related to the synthesis and processing conditions (p. 6811).
One of ordinary skill in the art would be taught by Zou that the pore volume, full width at half max, and pore size at max peak from distribution of a carbon aerogel are result-effective variable which depend on the manufacturing method (the drying and pyrolysis/carbonization) and therefore ne of ordinary skill in the art would be taught to optimize the manufacturing method in order to get a desired pore volume, full width at half max, and pore size at max peak from distribution of a carbon aerogel. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 19, modified Godbole discloses all of the limitations of claim 2 as set forth above. 

While Zou does not explicitly teach wherein the fibrillar morphology of the nanoporous carbon material includes an average strut width of about 2-10 nm, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art to choose the carbon aerogel to be a bacterial-cellulose-based carbon aerogel as prepared as taught by Zou in order to provide the nanoporous carbon cathode with a strut width within the claimed range with the expectation this would allow the carbon aerogel to display high flexibility.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Godbole et al (DE-102015207552-A1 using the machine translation from Espacenet provided) in view of Zou et al (Polymer/Carbon-Based Hybrid Aerogels: Preparation, Properties and Applications) in view of Steiner, III et al (US 20190062517 A1, hereinafter referred to as Steiner ‘517)  as applied to claim 2, and further in view of Cherepy et al (US 20060029857 A1).
claim 4, modified Godbole discloses all of the limitations of claim 2 as set forth above. Modified Godbole does not disclose wherein the nanoporous carbon material has an electrical conductivity of at least about 1 S/cm.
Cherepy teaches carbon aerogels can be used in fuel cells or batteries (Abstract, [0003]). Cherepy teaches carbon aerogels/xerogels are composed of covalently bonded, nanometer-sized particles that are arranged in a 3-dimensional network and have high electrical conductivity, 25-100 S/cm ([0013], a value that lies within, and therefore anticipates, the claimed range of at least about 1 S/cm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the nanoporous carbon material to have an electrical conductivity within the claimed range, such as an electrical conductivity of 25-100 S/cm as taught by Cherepy, because it is well known that a nanoporous material of carbon aerogel can have electrical conductivity in the range of 25-100 S/cm. One of ordinary skill in the art would reasonably expect a successful nanoporous carbon cathode having a nanoporous material within the range taught by Cherepy. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Godbole et al (DE-102015207552-A1 using the machine translation from Espacenet provided) in view of Zou et al (Polymer/Carbon-Based Hybrid Aerogels: Preparation, Properties and Applications) in view of Steiner, III et al (US 20190062517 A1, hereinafter referred to as Steiner ‘517) as applied to claim 6, and further in view of Steiner, III et al (US 20140287641 A1, hereinafter referred to as Steiner ‘641).
Regarding claim 7, modified Godbole discloses all of the limitations of claim 6 as set forth above. Modified Godbole does not disclose wherein the nanoporous carbon material comprises a polyimide-derived carbon aerogel.
Steiner ‘641 teaches suitable mechanically strong aerogel materials include aerogels comprising polyimide ([0071]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Steiner ‘641 within the nanoporous carbon material of modified Godbole and provided wherein the nanoporous carbon material comprises a polyimide-derived carbon aerogel, because aerogels comprising polyimide are known to be mechanically strong aerogels. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Godbole et al (DE-102015207552-A1 using the machine translation from Espacenet provided) in view of Zou et al (Polymer/Carbon-Based Hybrid Aerogels: Preparation, Properties and Applications) in view of Steiner, III et al (US 20190062517 A1, hereinafter referred to as Steiner ‘517)  as applied to claim 2, and evidenced by Grigorian et al (US 20130040229 A1).
claims 8-9, modified Godbole discloses all of the limitations of claim 2 as set forth above. Modified Godbole does not explicitly disclose wherein the carbon aerogel is in a monolith form or is substantially or completely binder-free.
Zou teaches includes the following three or four steps (as shown in Zou p. 6808 below):

    PNG
    media_image1.png
    684
    902
    media_image1.png
    Greyscale
Zou p. 6808

While Zou does not explicitly disclose the carbon aerogel is in monolith form, one of ordinary skill in the art would recognize it as a monolith form since the carbon aerogel is a single unified unit. 

Grigorian teaches forming carbon aerogel monoliths typically requires impregnation with an organic-based aerogel that acts as a binder and is then later removed by pyrolysis ([0064]).
Therefore, since modified Godbole discloses the nanoporous carbon aerogel as taught by Zou, one of ordinary skill in the art would recognize that through the pyrolysis process of the organic aerogels, the organic aerogels acting as a binder are removed and therefore the carbon aerogel can be considered substantially or completely binder-free.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Godbole et al (DE-102015207552-A1 using the machine translation from Espacenet provided) in view of Zou et al (Polymer/Carbon-Based Hybrid Aerogels: Preparation, Properties and Applications) in view of Steiner, III et al (US 20190062517 A1, hereinafter referred to as Steiner ‘517) evidenced by Grigorian et al (US 20130040229 A1), as applied to claim 8, and further in view of Feaver et al (US 20110223494 A1).
Regarding claim 10, modified Godbole discloses all of the limitations of claim 2 as set forth above. Modified Godbole does not disclose wherein the carbon aerogel has a thickness between about 10 micron and about 1000 micron.
Feaver teaches carbon materials having properties optimized for use in certain electrochemical devices ([0127]). Feaver teaches a mesoporous carbon containing a bi-functional catalyst is combined with a Teflon binder to produce an electrode 50 micron thick ([0303]).
.   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Godbole et al (DE-102015207552-A1 using the machine translation from Espacenet provided) in view of Zou et al (Polymer/Carbon-Based Hybrid Aerogels: Preparation, Properties and Applications) in view Steiner, III et al (US 20190062517 A1, hereinafter referred to as Steiner ‘517) as applied to claim 2, and further in view of Lee et al (US 20190148803 A1, hereinafter referred to as Lee ‘803).
Regarding claim 15, modified Godbole discloses all of the limitations of claim 2 as set forth above. Modified Godbole does not disclose wherein the carbon material has a porosity between about 10% and 90%.
Lee ‘803 teaches a cathode layer may include a plurality of pores ([0075]). Lee teaches a reaction area of the metal-air battery is increased as porosity, e.g., as a percentage of a cathode volume comprising a void of the cathode layer, is increased, a capacity and an energy density may be improved ([0076]). Lee ‘803 teaches the cathode layer may have, for example, a porosity 
While Lee ‘803 does not explicitly disclose a porosity between about 10 vol % and about 90 vol %, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Lee ‘803 within the cathode of modified Godbole and provided a porosity within the claimed range because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP § 2144.05).
Further, from the teaching of Lee ‘803 one of ordinary skill in the art would recognize, that the amount of porosity is a result-effective variable and the specific amount of porosity is up to one of ordinary skill in the art to decide based on the desired capacity and energy density of the cathode. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Godbole et al (DE-102015207552-A1 using the machine translation from Espacenet provided) in view of Zou et al (Polymer/Carbon-Based Hybrid Aerogels: Preparation, Properties and Applications) in view of Steiner, III et al (US 20190062517 A1, hereinafter referred to as Steiner ‘517)  as applied to claim 2, and further in view of Lee et al (US 20120141889 A1, hereinafter referred to as Lee ‘889).
Regarding claim 13, modified Godbole discloses all of the limitations of claim 2 as set forth above. Modified Godbole does not disclose wherein the cathode accommodates about 5%-90% of the lithium peroxide particles by weight of the carbon material.
Lee ‘889 teaches during discharging, lithium peroxide is deposited in pores of the positive electrode, and the amount of the deposited lithium peroxide determines the capacity of the lithium air battery ([0018]).
Therefore, one of ordinary skill in the art would be taught from Lee ‘889 to optimize the pore structure of the nanoporous carbon cathode to accommodate a specific percent/amount of lithium peroxide particles in order to gain a desired capacity. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 16, modified Godbole discloses all of the limitations of claim 2 as set forth above. Modified Godbole does not disclose wherein the carbon material has a capacity of at least about 800 mAh/g.
Lee ‘889 teaches during discharging, lithium peroxide is deposited in pores of the positive electrode, and the amount of the deposited lithium peroxide determines the capacity of the lithium air battery ([0018]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/M.G.B./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729